Citation Nr: 0406213	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for VA 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to April 
1992.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).

The record reflects that the veteran was scheduled for a 
hearing before a Veterans Law Judge in July 2003.  He failed 
to report for the hearing without explanation, and he did not 
request that the hearing be rescheduled.  The Board concludes 
that the veteran has effectively withdrawn his hearing 
request.  See 38 C.F.R. § 20.704(d) (2003).  


FINDINGS OF FACT

1.  The veteran's basic delimiting date for Chapter 30 
educational assistance expired on April 4, 2002.

2.  It is not shown by medical evidence that a physical or 
mental disability prevented the veteran from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.


CONCLUSION OF LAW

The criteria for extension of the applicable delimiting 
period for receiving educational assistance benefits under 
the provisions of Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3031 (West 2002); 
38 C.F.R. §§ 21.7050, 21.7051 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an extension of the delimiting date for VA 
education assistance benefits, which has been determined by 
the RO to be April 4, 2002.

The Board first notes that since this case is being decided 
solely based on the application of the pertinent law to the 
undisputed facts, as detailed below, the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002) are not 
for application.  Specifically, the Board finds that as the 
material facts are not in dispute, there is no reasonable 
possibility that further assistance under the VCAA would aid 
in substantiating the veteran's claim.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

The Board hastens to point out, however, that the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim and that he has otherwise 
been accorded all appropriate due process and appellate 
rights.  See 38 C.F.R. § 3.103 (2003).  In addition, as 
described below, the RO requested detailed information from 
the veteran concerning his claim.

Pertinent laws and regulations

The period during which an individual entitled to educational 
assistance under Chapter 30, Title 38, U.S. Code may use his 
or her entitlement generally expires at the end of the 10-
year period beginning on the date of such individual's last 
discharge or release from active duty.  38 U.S.C.A. § 3031 
(West 2002); 38 C.F.R. § 21.7050(a) (2003).

VA shall grant an extension of the applicable delimiting 
period, as otherwise determined by 38 C.F.R. § 21.7050, 
provided: (1) The veteran applies for an extension within the 
time specified in 38 C.F.R. § 21.1032(c); and (2) The veteran 
was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. § 
21.7051(a) (2003).

Factual background

The facts in this case are not in dispute.  The veteran's 
final day of active duty was April 3, 1992.  His application 
for educational benefits was received by the RO in August 
2001.  Thereafter, it appears that the RO sent the veteran a 
letter advising him that benefits were being granted, with a 
delimiting date of April 4, 2002, ten years after he left 
service.  

In January 2002, the veteran filed for an extension of the 
delimiting date.  He attached copies of his DD 214 
(Certificate of Release or Discharge from Active Duty) and DD 
215 (Correction to DD Form 214).  The DD 214 listed the 
character of his discharge as under honorable conditions 
(general).  The narrative reason for separation is 
"misconduct - commission of a serious offense".  The DD 
215, which was updated in February 1996, indicates that the 
narrative reason for separation was changed to 
"misconduct//nothing follows".   The veteran noted that he 
had been "involuntarily separated on April 3, 1992." 

In correspondence dated in January 2002, the RO advised the 
veteran that the delimiting date of April 4, 2002 was based 
on his active service from August 2, 1988 to April 4, 2002.  
The RO asked the veteran to provide information about any 
disability which had kept him from pursuing educational 
training after service.  
The veteran was specifically requested to provide information 
as to the type of disability he was claiming, the beginning 
and ending dates of the period during which he could not 
attend school because of his disability, the reasons why he 
was not able to begin or continue the training program, and 
any type of job he held during the period of disability.  He 
was also asked to provide a statement from a physician who 
treated him as to a diagnosis and treatment, how long he had 
the disability, and the dates during which the disability had 
prevented him from training or going to school.  He was asked 
to also provide any medical evidence he might have.

In statements received in March 2003, the veteran indicated 
that he did not attend training immediately after discharge 
from service because he had to work more than one job at a 
time to provide for his family.  He further explained that 
the circumstances surrounding his discharge caused a 
disability, "mental anguish".    

In April 2002, the veteran provided a list of all employment 
since the date of his discharge from service.  He provided no 
information of a medical nature.  
Analysis

The veteran has requested an extension of the delimiting date 
for VA education benefits based on "hardship".  In essence, 
he has indicated that the circumstances of his discharge from 
military service due to misconduct foreclosed the possibility 
of his going to school for years after service.  He has also 
alluded to "mental anguish" caused by his situation, 
although he has not provided any medical evidence of a 
psychiatric disability.   

The veteran was separated from active duty on April 3, 1992.  
The applicable statutes provide a ten-year period of 
eligibility during which an individual may use his or her 
entitlement to educational assistance benefits; that period 
begins on the date of the individual's last discharge from 
active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050; see 
also 38 U.S.C.A. § 3033 (West 2002); 38 C.F.R. § 21.7142 
(2003).  Thus, his delimiting date was calculated to be April 
4, 2002.

This appeal arises out of the veteran's claim for an 
extension of the delimiting date for receiving educational 
assistance benefits.  During his appeal, the veteran was 
informed that the law forbids an extension of the delimiting 
dated beyond the statutory ten year period (April 4, 2002 in 
the veteran's case), unless he was prevented from attending 
school because of a disability.  See 38 C.F.R. § 21.7051. He 
was further informed in a letter from the RO that if he was 
so prevented from enrolling, he needed to let VA know.  

In statements received in March 2002, the veteran referred to 
the distressing circumstances surrounding his discharge from 
service, along with subsequent family and financial concerns 
caused by his discharge due to misconduct, which he indicated 
prevented him from starting school earlier. 

Although the veteran contends that "mental anguish" caused 
by his discharge from military service should be considered 
to be a disability, he did not provide a statement from an 
attending physician or any other medical evidence verifying 
that a clinical disability existed.  Nor did he indicate that 
he had ever been diagnosed with a physical or psychiatric 
disability or even that he had sought medical treatment after 
service.  

In essence, the veteran has indicated that he was unhappy 
that he was involuntarily separated from service due to 
misconduct, with subsequent financial stresses.  The Board 
has no reason to doubt that such was the case.  However, 
unhappiness with one's circumstances does not amount to 
physical or mental disability.  To the extent that the 
veteran is attempting to diagnose himself with a psychiatric 
disorder, he is not competent to do so.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [holding that lay 
persons are not competent to offer medical opinions].  
Despite a specific request from the RO, he has not indicated 
that there is any medical evidence forthcoming.  

As previously noted, the applicable regulations require that 
it must be clearly established by medical evidence that a 
program of education was medically infeasible in order to 
meet the requirements for an extended period of eligibility.  
See 38 C.F.R. § 21.7051(a)(2).  The veteran has not supplied 
such evidence.  An extension of the delimiting date cannot 
under the regulations be granted based on allegations of 
hardship. 

The Board further notes that the veteran has referred to the 
revision of his DD Form 214 in 1996.  Although the comment on 
the veteran's DD 214 was changed by way of the DD 215, the 
date of discharge remained the same.  As such, there was no 
change in the delimiting date.  The Board wishes to make it 
clear that the nature of the veteran's discharge, although 
obviously of substantial concern to the veteran himself, 
objectively plays no role in the determination of the 
delimiting date.  

Based on the evidence of record, the Board finds that the 
veteran has not met the criteria for an extension of the 
delimiting date beyond April 4, 2002.  The Board acknowledges 
the veteran's argument that his delimiting date should be 
extended by at least two years.  The Board does not suggest 
that the stresses and the financial and family obligations 
described by the veteran would not make obtaining an 
education a challenge.  However, the legal criteria governing 
the payment of education benefits are clear and specific, and 
the Board is bound by them.  The reason cited for the 
extension is not allowed under law.

To some extent, the veteran appears to be raising an argument 
couched in equity. However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  As explained above, the Board has 
decided this case based on its view of the law.   Because the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



